Citation Nr: 1100650	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1965 to February 
1969.                     

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.      


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that, 
from October 31, 2005 to March 26, 2008, the Veteran's PTSD was 
productive of mild and transient symptoms.  

2.  The preponderance of the evidence of record indicates that, 
from March 26, 2008, the Veteran's PTSD symptoms have caused 
reduced reliability and productivity.      


CONCLUSIONS OF LAW

1.  The disability criteria for a rating in excess of 10 percent, 
for the Veteran's service-connected PTSD, had not been met prior 
to March 26, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2010).

2.  From March 26, 2008, the disability criteria for a 50 percent 
rating, for the Veteran's service-connected PTSD, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with VCAA notification letters in 
December 2005 and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159.  The Veteran was informed of the elements of his claim, 
and of the evidence necessary to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claim.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And the Veteran 
was provided with VCAA notification prior to the April 2008 
adverse rating decision on appeal.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran underwent VA medical examination for his service-
connected disorder.         

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits to the Claim for Increased Rating

In November 2002, the RO received the Veteran's original service 
connection claim for PTSD.  The RO denied the Veteran's claim in 
a December 2002 rating decision appealed by the Veteran.  In an 
unappealed July 2005 decision, the Board denied the Veteran's 
claim as well.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2010).  

In October 2005, the Veteran filed a claim to reopen his service 
connection claim for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The RO initially denied the Veteran's claim in a March 
2006 rating decision the Veteran appealed to the Board.  But, 
during the pendency of the appeal, the RO granted the Veteran's 
service connection claim for PTSD in an April 2008 rating 
decision.  In that decision, the RO evaluated the Veteran's 
disorder as 10 percent disabling, effective the date of his claim 
to reopen in October 2005.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  In October 2008, the Veteran appealed to the Board the 
assigned disability evaluation.  

In a December 2009 rating decision, issued during the pendency of 
the appeal, the RO increased the Veteran's disability evaluation 
to 30 percent, effective December 10, 2009.  Nevertheless, the 
Veteran continues his appeal seeking a higher rating here.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed 
to be seeking the maximum available benefit even where an 
increase is granted during the appeal period).

In this decision, the Board will review the medical evidence and 
applicable statutory and regulatory authority to determine 
whether a higher rating has been warranted at any time since the 
Veteran filed his claim to reopen in October 2005.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based as far as practical on average 
impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130 addresses PTSD.  
Under that code, ratings of 0, 10, 30, 50, 70, and 100 percent 
may be assigned.  As indicated, VA has already found a 10 percent 
rating warranted here from October 2005 to December 2009, and a 
30 percent rating warranted from December 2009.  The Board will 
now determine whether higher ratings have been warranted during 
these periods.  

Under DC 9411, a 10 percent disability evaluation is assigned for 
PTSD for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted under DC 9411 for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is under DC 9411 for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Again, the RO assigned a 10 percent evaluation from the date of 
the Veteran's claim to reopen in October 2005 to December 10, 
2009, and a 30 percent rating afterward.  Based on the evidence 
of record below, the Board finds that a rating in excess of 10 
percent was unwarranted prior to March 26, 2008.  But since that 
date, a 50 percent rating has been warranted.  38 C.F.R. § 4.130, 
DC 9411.

The relevant evidence dated between October 2005 and March 26, 
2008 consists of VA treatment records.  These records, which 
reflect the Veteran's ongoing psychiatric treatment, indicate 
mild impairment.  Records dated between October 2005 and October 
2009 indicate that the Veteran was using medication with good 
results.  The records indicate that between October 2005 and June 
2008, the Veteran had no "complaints/problems", was oriented 
x3, had good appetite, good sleep, a normal mood/affect, and was 
without delusions, hallucinations, or suicidal/homicidal 
ideations.  These records also indicate Global Assessment of 
Functioning (GAF) scores of 70 (which indicates "some mild 
symptoms").  See Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), 5th edition, published by the American 
Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  The records dated between January 2009 and 
October 2009 continue to note a GAF score of 70.  But these 
records also indicate the Veteran's complaints of poor sleep and 
nightmares related to his service.  

The relevant evidence of record dated from March 26, 2008 
includes the aforementioned treatment records noting sleep 
impairment.  The evidence also includes VA compensation 
examination reports dated in March 2008 and December 2009, and 
the Veteran's statements.  This evidence demonstrates that the 
Veteran's PTSD has caused occupational and social impairment with 
reduced reliability and productivity.  38 C.F.R. § 4.130, DC 
9411.

The March 2008 VA examiner noted in the report of record a review 
of the claims file and an in-person examination of the Veteran.  
The report indicates that the Veteran denied flashbacks, an 
exaggerated startle response, difficulties with concentration or 
hypervigilance, recent panic attacks, mania and hypomania, or 
suicidal and homicidal ideations.  The examiner described the 
Veteran as prompt, neatly groomed, cooperative, coherent, alert, 
oriented, and without motor impairments or perceptual 
disturbances.  The examiner described the Veteran's thought 
processes as clear and goal directed, his memory as intact, and 
his attention and concentration as good.  The examiner noted no 
problem with the Veteran's impulse control.  The examiner 
indicated that the Veteran's verbal abstract reasoning skills 
were fair and concrete.  

But the report indicated that the Veteran's disorder had been 
worsening.  Indeed, the examiner stated that testing and 
examination led to the opinion that the Veteran "frequently down 
played or minimized his symptomatology."       

The examiner noted the Veteran's complaints of apathetic mood, 
lack of interest, extreme anxiety around people, twice-monthly 
nightmares, weekly intrusive memories, detachment and avoidant 
behavior, emotional numbing, sleep impairment, and irritability.  
The examiner indicated that, in the past, the Veteran had 
experienced flashbacks, and had experienced "symptoms congruent 
with panic attacks to include increased heart rate, sweaty palms, 
and difficulties breathing."  The Veteran indicated detachment 
from family of origin, but a stable home life with his common-law 
wife and child.  He indicated that since beginning medication for 
treatment of his PTSD symptoms, his relationship with his 
children has been "pretty good."  Nevertheless, the examiner 
stated that the Veteran's social functioning has been 
"significantly limited" by his PTSD "with anyone other than 
his immediate family."  The examiner indicated that the Veteran 
"avoids all activities involving others."  

The examiner described the Veteran as having poor eye contact, 
and that he frequently held his head in his hand with his eyes 
closed.  He described the Veteran as having a depressed mood, a 
blunted affect, and as cognitively slow.  The examiner described 
the Veteran's mental control as fair rather than good due to his 
slowness in responding to questions.  The examiner stated that 
the Veteran experienced mild symptoms, and accordingly assigned 
the Veteran a GAF score of 70.  But in the same report, the 
examiner assigned a GAF score of 60 (designated for moderate 
impairment) "based on his social functioning."  

The December 2009 VA report also indicated that the Veteran's 
disorder had been worsening.  The examiner (who indicated a 
review of the claims file and an in-person examination of the 
Veteran) indicated that the Veteran's symptoms of PTSD appeared 
to have increased in intensity and frequency since his March 2008 
examination, even though the Veteran reported that his symptoms 
were "about the same" since that examination.  

The examiner indicated that medication management and therapy 
have helped the Veteran.  She noted the Veteran as goal directed 
and clear, with clear speech, normal attention and impulse 
control, intact sustained concentration and mental reversal, and 
good judgment and insight.  

But the examiner indicated that the Veteran became tearful 
recounting the experiences that led to his PTSD diagnosis.  The 
examiner indicated that the Veteran experiences daily intrusive 
thoughts, nightmares four times a month, flashbacks three to four 
times per month, psychological and physiological arousal such as 
sweating, dizziness, heart racing, and shortness of breath, when 
he interacts with other people.  The examiner indicated that the 
Veteran experienced panic attacks twice weekly.  The examiner 
stated that the Veteran continued to engage in avoidant behavior 
and detachment from social involvement, and that he experienced a 
general lack of interest and anhedonia.  The examiner indicated 
that the Veteran experienced symptoms that are indicative of 
persistent and increased arousal, to include almost-nightly sleep 
difficulties, chronic irritability around other people which 
leads to social isolation, concentration problems, 
hypervigilance, and an exaggerated startle response.  

The examiner indicated that the Veteran was not psychotic, but 
did report hearing voices.  The examiner described the Veteran's 
affect as somber, and his speech as low for volume, rate, rhythm, 
and prosody.  The examiner noted memory impairment, with 
difficulty with both immediate and delay memory on a simple 
memory task.  The examiner stated that the Veteran's abstract 
reasoning skills were adequate to poor.  And the examiner 
concluded that her examination indicated moderate impairment.  
She assigned a GAF score of 63, moreover.  

With regard to the statements of the Veteran noted in the VA 
reports, the Board notes that layperson are generally not capable 
of opining on matters requiring medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  But lay testimony 
is competent to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Indeed, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As 
such, the Board finds the Veteran's statements regarding his 
disorder to be of probative value here as his PTSD symptoms are 
observable.  

Hence, the evidence of record dated from the March 26, 2008 
report shows that the Veteran has had a flattened affect, has 
experienced panic attacks, has impaired memory and abstract 
thinking, has experienced disturbances of motivation and mood, 
and has significant and long-term difficulty in establishing and 
maintaining effective social relationships.  As such, a 50 
percent rating has been warranted under DC 9411 of 38 C.F.R. § 
4.130.  

The Board finds a rating in excess of 50 percent unwarranted, 
however.  The record does not show the type of cognitive and 
behavioral impairment reserved for a 70 percent rating.  The 
record does not indicate that the Veteran experiences suicidal or 
homicidal ideation, is obsessive, is illogical, or that his 
anxiety or panic is "near-continuous."  Moreover, the evidence 
consistently indicates that the Veteran displays self control and 
awareness, and that he is fully oriented, and capable of self 
care and maintenance.  

Finally, the Board notes that it has considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").

The Board has searched the record for evidence that PTSD causes 
marked interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. 38 C.F.R. 
§ 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
record indicates that the Veteran has been unemployed since the 
early 1990s due to non-service-connected orthopedic and lung 
disorders.  Moreover, the evidence does not indicate that the 
Veteran's PTSD symptomatology would prevent him from employment, 
or causes marked interference with his ability to work.  
Secondly, the record does not indicate frequent hospitalizations.  
As such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.   See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.

It is of some significance that the Veteran's GAF scores did not 
depict immensely profound impairment.  GAF scores, however, are 
not determinative of an appropriate rating.  Moreover, even if 
these designations are taken at face value, the evidence 
supporting deterioration is adequately supported such that the 
overall record would contain conflicting findings.  Resolution of 
reasonable doubt justifies greater weight being given to the 
signs of increased disability.

In summary, the Board finds the initial 10 percent disability 
rating warranted here, but only until March 26, 2008.  From then, 
the Board finds a 50 percent rating warranted.  See Fenderson, 
supra.  But the preponderance of the evidence is against an 
evaluation in excess of this increase.  The benefit-of-the-doubt 
rule does not apply therefore to any claim for an additional 
increase beyond that granted in this decision.  As such, any such 
claim for increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Entitlement to a rating in excess of 10 percent, for service-
connected PTSD, is denied prior to March 26, 2008.  

2.  Entitlement to a 50 percent evaluation, for service-connected 
PTSD, is granted from March 26, 2008, subject to VA laws and 
regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


